Appeal from an order of the Supreme Court, Herkimer County (Anthony F. Shaheen, J.), entered November 18, 2010. The order granted in part the motion of plaintiff-respondent for reargument.
Now, upon reading and filing the stipulation of withdrawal signed by the attorneys for the parties on February 3, 26 and 29, 2012 and March 5 and 7, 2012,
It is hereby ordered that said appeal is dismissed without costs upon stipulation.
All concur except Gorski, J., who is not participating. Present — Smith, J.E, Fahey, Garni, Sconiers and Gorski, JJ.